                                    Attorneys ot Low


                                    L'Abbate, Balkan, Colavita & Contini, r,r.n
                                    1001 lrLanklin Avenue, GaLden   Citl   Nerv YoLlt 11530
William T. McCaffery
Partner                             T. t16.294.8544 F. 51.6.294.8202
wmccaffery@lbccl aw. com            www. lbccl aw.conr


Writer's Direct Dial
(st6)   837 -7369



                                                                     October 9,2018

           Viu ECF Filing Only

          Honorable Loretta A. Preska
          United States District Court
          Southern District of New York
          500 Pearl Street
          New York, NY 10007-1312

                           Re:   Margaret Rhee-Karn v. Susan Chana Lask, Esq.,
                                   a/Ha Susan Lusk, a/Ha Susan Lesk
                                 SDNY Docket No. :          15-CV-09946 (LAP)
                                 Our File No.         :     3646-101840

          Dear Judge Preska:

                  The undersigned is co-counsel for the defendant, Susan Chana Lask, Esq., in this action.
           A Notice of Appearance was filed with the Court via ECF earlier today.

                  By Order dated September 30,2018, this Court decided defendant's pre-answer motion to
           dismiss. The last sentence of the Order directs the parties to advise the Court by October 9,2018
           how they propose to proceed. This letter is written in compliance with the Coutl's Order in this
           regard.

                   Defendant intends to file a motion to reargue defendant's motion to dismiss, which was
           decided by this Courl's Order of September 30, 2018, as it is verily believed that the Court
           overlooked or misapprehended material issues of fact and law in rendering its decision on
           defendant's pre-answer motion to dismiss. Pursuant to Local Rule 6.3, the motion to reargue is
           due to be served by Monday, October 15, 2018.

                  Since defendant's pre-answer motion to dismiss was not granted in its entirety, pursuant
           to FRCP l2(a)(4), defendant's Answer to plaintiff s Third Amended Complaint is also due to be
           served by Monday, October 15,2018. Defendant intends to serve an Answer to plaintiff s Third
           Amended Complaint along with discovery demands. Defendant will seek all necessary
           discovery and investigation to fully defend this action.




                                                100 Eagle Rock Avenue, Suite 220, East Hanovel', NJ 07936
                                                           T. g13.428.4824 F. g13.428.1036
                                                 -2-

          Should the Court have any questions or wish to further discuss this case, please feel free
  to contact the undersigned.

                                               Respectfully   S




                                               w        T. McCaffery

  cc     Kenneth W. Craig, Esq. (via ECF)
         Susan Chana Lask, Esq.




tffi{:     I
